         Case 1:18-cv-05910-AT Document 4 Filed 01/10/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 ARA OHANIAN,                             :
                                          :
       Plaintiff,                         :
                                          :
 v.                                       :         CIVIL ACTION NO.
                                          :         1:18-cv-05910-AT
 TEKNO PRODUCTS, INC.,                    :
                                          :
       Defendants.                        :


                                       ORDER

      Pro se Plaintiff Ara Ohanian (“Plaintiff”) filed the instant action against

Teckno Products, Inc. alleging trademark and copyright infringement.         The

Magistrate Judge granted Plaintiff’s request to proceed in forma pauperis and

directed the Clerk to submit the matter to the undersigned District Judge for

review pursuant to 28 U.S.C. § 1915.

I.    FACTUAL ALLEGATIONS IN THE COMPLAINT

      Plaintiff alleges that the following facts in support of his claims:

      I have “priority” of my trademark: “Garden Genie” which has been
      infringed upon by Tekno Products, Inc., which is a notorious repeat
      offender for the same & similar intellectual property infringement.
      This has caused me to lose all my revenue since 2016. My livelihood
      is at stake.

      Currently I’ve been fighting to defend my intellectual property in
      TTAB, but Tekno Products, Inc. has delayed as much as possible in an
      attempt to depleat [sic] my resources. I’m left with no other choice
      after they threatened to sue me falsely.
         Case 1:18-cv-05910-AT Document 4 Filed 01/10/19 Page 2 of 6



(Compl. at 1.) On his Civil Cover Sheet, Plaintiff identifies the Cause of Action as

“copyright infringement,” and the Nature of Suit as “copyrights” and “trademark.”

(Doc. 1-2 at 1-2.) Plaintiff further indicates on his Civil Cover Sheet he is making a

demand of $10,000,000.00. (Id. at 2.)

II.   STANDARD OF REVIEW

      Title 28 U.S.C. § 1915(e)(2) requires a federal court to dismiss an action if it

(1) is frivolous or malicious, or (2) fails to state a claim upon which relief may be

granted. The purpose of Section 1915(e)(2) is “to discourage the filing of, and waste

of judicial and private resources upon, baseless lawsuits that paying litigants

generally do not initiate because of the costs of bringing suit and because of the

threat of sanctions for bringing vexatious suits under Federal Rule of Civil

Procedure 11.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). A dismissal

pursuant to Section 1915(e)(2) may be made sua sponte by the Court prior to the

issuance of process, so as to spare prospective defendants the inconvenience and

expense of answering frivolous complaints. Id. at 324.

      A claim is frivolous “where it lacks an arguable basis either in law or in fact.”

Id. at 325. In other words, a complaint is frivolous when it “has little or no chance

of success” — for example, when it appears “from the face of the complaint that the

factual allegations are clearly baseless[,] the legal theories are indisputably

meritless,” or “seeks to enforce a right that clearly does not exist.” Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993) (internal quotations omitted); see also

Neitzke v. Williams, 490 U.S. at 327. In the context of a frivolity determination,


                                          2
          Case 1:18-cv-05910-AT Document 4 Filed 01/10/19 Page 3 of 6



the Court’s authority to “‘pierce the veil of the complaint’s factual allegations’

means that a court is not bound, as it usually is when making a determination

based solely on the pleadings, to accept without question the truth of the plaintiff’s

allegations.” Denton v. Hernandez, 504 U.S. 25, 32 (1992) (quoting Neitzke v.

Williams, 490 U.S. at 325).

      A complaint fails to state a claim when it does not include “enough factual

matter (taken as true)” to “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555-56 (2007) (noting that “[f]actual allegations must be enough to raise a

right to relief above the speculative level,” and complaint “must contain something

more . . . than . . . statement of facts that merely creates a suspicion [of] a legally

cognizable right of action”); see also Ashcroft v. Iqbal, 556 U.S. 662, 680-685

(2009); Oxford Asset Mgmt. v. Jaharis, 297 F.3d 1182, 1187-88 (11th Cir. 2002)

(stating that “conclusory allegations, unwarranted deductions of facts[,] or legal

conclusions masquerading as facts will not prevent dismissal”). While the Federal

Rules do not require specific facts to be pled for every element of a claim or that

claims be pled with precision, “it is still necessary that a complaint ‘contain either

direct or inferential allegations respecting all the material elements necessary to

sustain a recovery under some viable legal theory.’” Fin. Sec. Assurance, Inc. v.

Stephens, Inc., 500 F.3d 1276, 1282-83 (11th Cir. 2007). A plaintiff is required to

present “more than an unadorned, the-defendant-unlawfully-harmed-me




                                          3
          Case 1:18-cv-05910-AT Document 4 Filed 01/10/19 Page 4 of 6



accusation” and “‘naked assertion[s]’ devoid of ‘further factual enhancement’” do

not suffice. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

       The Court recognizes that Plaintiff is appearing pro se. Thus, his Complaint

is more leniently construed and “held to less stringent standards than formal

pleadings drafted by lawyers.”     Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citations and internal quotation marks omitted); Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998). However, nothing in that leniency excuses a

plaintiff from compliance with threshold requirements of the Federal Rules of Civil

Procedure. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1998), cert.

denied, 493 U.S. 863 (1989). Nor does this leniency require or allow courts “to

rewrite an otherwise deficient pleading [by a pro se litigant] in order to sustain an

action.” GJR Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir.

1998).

III.   DISCUSSION

       The elements of a claim for federal trademark infringement under Section

43(a) of the Lanham Act are (1) the plaintiff had rights in the contested mark and

(2) the defendant’s mark is substantially similar to the mark of the plaintiff such

that consumers are likely to be confused. Lone Star Steakhouse & Saloon, Inc. v.

Longhorn Steaks, Inc., 106 F.3d 355, 358 (11th Cir. 1997). Accordingly, these are

the elements that must be pled to sustain a claim for trademark infringement

under Section 43(a). See Roe v. Aware Woman Center for Choice, Inc., 253 F.3d

678, 683 (11 Cir.2001) (complaint must “contain ... allegations respecting all the


                                         4
          Case 1:18-cv-05910-AT Document 4 Filed 01/10/19 Page 5 of 6



material elements necessary to sustain a recovery.”) Although Plaintiff alleges he

has “priority” in his trademark “Garden Genie” and that Defendant Tekno

Products, Inc. has infringed upon his trademark, these allegations are general and

entirely conclusory. The Complaint does not allege any details of the nature of the

alleged infringement. Accordingly, because Plaintiff has failed to allege that

Defendant’s mark is substantially similar to Plaintiff’s mark or that consumers are

likely to be confused, he has failed to sufficiently plead a claim for trademark

infringement under Section 43(a) of the Lanham Act. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007) (noting that “[f]actual allegations must be

enough to raise a right to relief above the speculative level,” and complaint “must

contain something more . . . than . . . statement of facts that merely creates a

suspicion [of] a legally cognizable right of action”); Iqbal, 556 U.S. at 678 (holding

that a plaintiff is required to present “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation” and “‘naked assertion[s]’ devoid of ‘further

factual enhancement’” are not sufficient to state a claim) (quoting Twombly, 550

U.S. at 555).

      To state a claim for copyright infringement, a plaintiff must allege “(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work

that are original.” Feist Publ’ns Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361

(1991). Although Plaintiff has broadly asserted “copyright infringement” in his

Civil Cover Sheet, the Complaint references only his interests in a trademark.

Plaintiff does not allege ownership of a copyright or copying of his work by


                                          5
           Case 1:18-cv-05910-AT Document 4 Filed 01/10/19 Page 6 of 6



Defendant Tekno Products, Inc. Accordingly, his scant allegations are insufficient

to state a claim for copyright infringement. See Oxford Asset Mgmt., 297 F.3d at

1187-88 (“[C]onclusory allegations, unwarranted deductions of facts[,] or legal

conclusions masquerading as facts will not prevent dismissal.”).

IV.    CONCLUSION

       For the reasons stated above, the Court DISMISSES WITHOUT

PREJUDICE Plaintiff’s Complaint as frivolous under 28 U.S.C. § 1915.1

       IT IS SO ORDERED this 10th day of January, 2019.



                                            _____________________________
                                            Amy Totenberg
                                            United States District Judge




1A dismissal without prejudice does not preclude the Plaintiff from filing another complaint that
does sufficiently set forth the elements of a cause of action.

                                               6
